Citation Nr: 0214501	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-06 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946 and from August 1946 until his retirement in November 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas. 

The RO denied additional service connection claims in the 
April 2000 and subsequent rating decisions.  The veteran has 
not submitted a notice of disagreement with respect to any of 
these other issues, and they have not been developed for 
appellate consideration.   


REMAND

The veteran's claim for service connection for skin rashes 
and lesions as a result of ionizing radiation was denied by 
the RO in an April 2000 rating action.  The RO issued a 
statement of the case in June 2001 and a supplemental 
statement of the case in December 2001.  Subsequent to 
December 2001, additional private medical records concerning 
the veteran's skin rashes and lesions were submitted to the 
RO.  This newly submitted medical evidence is material to the 
veteran's current claim, yet the RO did not consider this 
evidence and then issue a supplemental statement of the case 
prior to certification of the veteran's claim to the Board.  
A May 2002 rating action considers the newly submitted claim 
for service connection for skin cancer, but does not 
readjudicate the veteran's claim for service connection for 
variously diagnosed non-malignant skin rashes and lesions, a 
totally separate issue.  The Board acknowledges that recently 
amended provisions of 38 C.F.R. § 19.9 permit a Board Member 
to direct Board personnel to undertake "the action essential 
for proper appellate decision" in lieu of remanding the case 
to the agency of original jurisdiction.  67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9).  
However, there are still actions that must be accomplished at 
the VA regional office level because current law requires it.  
A "Supplemental Statement of the Case" is a document 
prepared by the agency of original jurisdiction.  38 C.F.R. 
§ 19.31 (as revised by 67 Fed. Reg. 3099, 3104-3105 (Jan. 23, 
2002).  Accordingly, this case must be returned to the RO in 
order that a supplemental statement of the case considering 
all of the evidence of record may be issued.

The veteran reports that he first received postservice 
treatment for a skin disorder at an Army facility in 1991 or 
1992.  In a January 2002 letter, the veteran stated that the 
Munson Army Hospital informed him that his retirement medical 
records had been forwarded to the National Personnel Records 
Center at St. Louis, Missouri.  An attempt to obtain these 
government treatment records from the National Personnel 
Records Center should be made.

The veteran's service medical records indicate treatment for 
a skin disorder during service.  A VA dermatological 
examination which identifies the veteran's current skin 
disability (other than skin cancer) and an opinion as to the 
etiology of the current skin disability would be helpful in 
adjudicating the veteran's claim.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or examined 
him recently for his claimed skin lesions 
and rashes.  After obtaining any necessary 
authorization, the RO should request copies 
of the records of such identified treatment 
or examinations which are not currently of 
record.  This should include a request to 
Dr. Debra D. Abmed, Mayo Clinic, 200 First 
Street SW, Rochester, Minnesota  55905.  
All records obtained should be associated 
with the veteran's claims file.

2.  The RO should attempt to obtain the 
veteran's treatment records from the Munson 
and Fitzsimmons U.S. Army Hospitals dated 
from 1991 to 1995.  This should include an 
attempt to obtain such records from the 
National Personnel Records Center.

3.  Following completion of the above 
development, the veteran should be afforded 
a VA dermatological examination to 
determine the nature and extent of the 
veteran's skin disabilities (other than 
skin cancer).  The claims file and a copy 
of this REMAND must be made available to 
the examiner.  In reviewing the veteran's 
claims file the examiner should 
specifically note the treatment for a skin 
disorder in service in September 1960 and 
the subsequent treatment for skin disorders 
since the early 1990's.  The examiner 
should provide an opinion as to the 
etiology of the veteran's current skin 
disorder(s).  Specifically, the examiner 
should express an opinion as to whether it 
is as likely as not that any current skin 
disorder is related to the veteran's 
service, to include the veteran's exposure 
to ionizing radiation in service.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with the 
above instructions, and if not, the RO 
should take corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-
475, §  3(a), 114 Stat. 2096-98 (2000) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures are 
fully complied with and satisfied.  Id.

6.  Upon completion of the above requested 
development, and any other necessary 
development, the RO must reconsider the 
veteran's claim.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be afforded 
the appropriate opportunity to respond.  
The supplemental statement of the case 
should include a review of all pertinent 
laws and regulations and should reflect RO 
consideration of all pertinent evidence 
received since issuance of the most recent 
supplemental statement of the case in 
December 2001, and inform the veteran of 
any issue with respect to which further 
action is required to perfect an appeal. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




